                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 02/12/20
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :     1:19-cv-08423-GHW
                                                                  :
                              -v -                                :          ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND,                                                          :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On January 2, 2020, Plaintiff filed a letter with the Court requesting a 60-day extension to

file his opposition to Defendants’ motion to dismiss. The Court denied that request on January 6,

2020 and directed Plaintiff to file his opposition by no later than January 17, 2020. Dkt. No. 42.

         On January 9, 2020, the Court entered an order indicating that it understood, based on

Plaintiff’s correspondence, that Plaintiff intended to file an amended complaint. Dkt. No. 46. The

Court ordered that if Plaintiff filed an amended complaint in accordance with Fed. R. Civ. P.

15(a)(1)(B), the Court would withdraw Defendants’ then-pending motion to dismiss.

         On January 27, 2020, Plaintiff filed his Amended Complaint. Dkt. No. 48. Defendants were

served with that Amended Complaint via ECF on January 28, 2020. Accordingly, the Court

withdrew as moot Defendants’ pending motion to dismiss and directed Defendants to respond to

the Amended Complaint within the time frame set forth in Fed. R. Civ. P. 15(a)(3). Dkt. No. 49.

         Pursuant to Fed. R. Civ. P. 15(a)(3), Defendants were required to answer or otherwise

respond to Plaintiff’s Amended Complaint within 14 days of January 28, 2020, which fell on

February 11, 2020. Defendants have not done so. Accordingly, if Defendants intend to respond to
the Amended Complaint, they are ordered to file a request for an extension of time to file an answer

or pre-motion letter forthwith, and in no case later than February 18, 2020.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, via first class and

certified mail.

        SO ORDERED.

Dated: February 12, 2020
       New York, New York                                 __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    2
